
	
		II
		110th CONGRESS
		2d Session
		S. 2910
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2008
			Ms. Snowe (for herself
			 and Mr. Brown) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require brokers to disclose and pay independent
		  truckers for any fuel surcharges received from shippers that relate to fuel
		  costs paid for by the truckers.
	
	
		1.Short titleThis Act may be cited as the
			 Trust in Reliable Understanding of
			 Consumer Costs Act or the TRUCC Act.
		2.Disclosure and pass
			 through of motor carrier fuel costs
			(a)In
			 generalSection 14102 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
				
					(c)Disclosure and
				pass through to cost bearerA motor carrier, broker, or freight
				forwarder, providing or arranging truckload transportation or service using
				fuel for which it does not bear the cost, shall provide to the person that
				bears the cost of such fuel—
						(1)a payment in an
				amount equal to the charges, invoiced or otherwise presented to the person
				directly responsible to the motor carrier, broker, or freight forwarder, which
				relate to the cost of the fuel; and
						(2)at the time
				payment is made under paragraph (1), a written list that specifically
				identifies any freight charge, brokerage fee or commission, fuel surcharge or
				adjustment, and any other charges invoiced or otherwise presented to the person
				described in paragraph
				(1).
						.
			(b)Billing and
			 collection practicesSection
			 13708(b) of title 49, United States Code, is amended to read as follows:
				
					(b)False or
				misleading informationNo person may cause a motor carrier,
				broker, or freight forwarder to present false or misleading information on a
				document or in an oral representation about the actual rate, charge, or
				allowance to any party to the transaction or
				transportation.
					.
			
